Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application, filed on December 18, 2019, is a reissue of U.S. Patent No. 9,847,486 (the ‘486 patent), which was issued from U.S. Application No. 15/343,315 (the ‘315 application) on December 19, 2017. The ‘486 patent is also a division of U.S. Patent No. 9,490,311(the ‘311 patent) issued from U.S. application No.13/038,836 (the ‘836 application) on November 8, 2016.  

Defective Reissue Declaration 
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
	The present reissue application contains original (unamended) patent claims 1-3 and newly added claims 4-18 directed to a display device and claims 19-33 directed to a method of manufacturing an organic light emitting display device.  
During the prosecution of the earlier ‘836 application, a restriction requirement was issued between an invention drawn to a display device (an organic light emitting display device) and an invention drawn to a method (a method of manufacturing an 
Where a restriction requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. See MPEP 1412.01(I).
With respect to newly added claims 4-18, as stated above, a restriction requirement was made in the ‘836 application.  Applicant permitted the elected invention to issue as the ‘311 patent without filing a continuing application on the non-elected invention(s) or non-claimed, distinct subject matter, i.e., the display device recited in claims 4-18, from the elected invention recited in the ‘311 patent. The non-elected invention(s) or non-claimed, distinct display device recited in claims 4-18 cannot be recovered by filing of the present reissue application.
With respect to newly added claims 19-33, the claims recite a method which is a separate invention patentably distinct from the method claims recited in the ‘486 patent.  Specifically, as stated in the declaration, independent claim 19 recites a display device comprises “the first portion and the second portion are continuously extending from the first portion to the second portion between the first electrode of the first pixel and the first electrode of the second pixel” which is not recited in the claims of the ‘486 patent. not recited in the claims of the ‘486 patent, including “forming a second electrode on the emission layer, wherein a first portion of the second electrode overlaps the first electrode of the first pixel in a plan-view, a second portion of the second electrode overlaps the first electrode of the second pixel in the plan-view” and “the second electrode comprises an opening between the first electrode of the first pixel and the first electrode of the second pixel.” 
As stated above, a restriction requirement was made in the ‘836 application and Applicant permitted the elected invention to issue as the ‘311 patent and the ‘486 patent without filing a continuing application on the non-elected invention(s) or non-claimed, distinct subject matter, i.e., the method recited in newly added claims 19-33, from the elected invention recited in the ‘311 patent and the ‘486 patent.  The non-claimed, distinct method recited in claims 19-33 cannot be recovered by filing of the present reissue application.
A reissue applicant’s failure to timely file a continuing application is not considered to be an error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  The declaration of the present application fails to identify an error correctable by a reissue and, therefore, is defective. See MPEP 1402 and MPEP 1412.01(I). 

Claim Rejections - 35 U.S.C. 251, Defective Reissue
	Claims 1-33 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.


Claim Rejections - 35 U.S.C. 251, Lack of Error
	Claims 1-33 are rejected under 35 U.S.C. 251 as falling to set forth a correctable error in the original patent for reissue of the patent.
As stated above, a restriction requirement was made in the ‘836 application and Applicant permitted the elected invention to issue as the ‘311 patent and the ‘486 patent without filing a continuing application on the non-claimed subject matter (the display device and the method recited in claims 4-33) distinct from the elected inventions recited in the ‘311 patent and the ‘486 patent, the non-claimed subject matter recited in claims 4-33 cannot be recovered by filing the present reissue application. See MPEP 1412.01(I).
	Because no error in the original patent is being corrected in the reissue application, claims 1-33 are rejected under 35 USC 251 as falling to set forth an error in the non-amended patent claims.

Duty to Disclose
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,847,486 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively. The official fax number for the organization where this application is assigned is 571-273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

Central Reexamination Unit 3991
/Jerry D Johnson/                                                                                                                                                                                                Patent Reexamination Specialist
Central Reexamination Unit 3991